DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 recites “drying the surface of the PVD chamber component…and drying the surface of the PVD chamber component by directing a gas on the surface of the PVD chamber component” Claim 1 only recites one step of wetting the component with a liquid. Therefore, it is unclear if the two references to drying are the same steps or different steps. Claims 17 and 20 similarly recite multiple limitations regarding drying with only one step of wetting the component with a liquid. Claims 2-16 and 18-19 recite similar limitations and are rejected as being dependent on a rejected claim. The courts have held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order (see MPEP 2111.01 II.). The language of claims 1, 16 and 20 do not require the two drying limitations to be two different steps. The fact that they are recited in different portions of the claims does not necessitate them being limitations related to different processes.

Regarding claims 15, and 19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claims 15 and 16 recites “wherein surface conditioning and drying the PVD chamber component comprises…” however claim 1 recites multiple limitations with regard to drying and it is unclear if all limitations regarding drying are for the same step or different steps. Further claim 15 reads as the drying and conditioning steps are performed in one step, whereas claim 1 reads are they are different steps. It is unclear what specific steps are required by the combinations of claims 1 and 15.

Claims 1, 16 and 20 recites “to further remove contaminants from the surface of the PVD chamber component”, however, claims 1, 16 and 20 do not recites any other steps that require removal of contaminants, but the use of the term “further” requires this step to be additional to other steps that also require contaminant removal. Therefore, it is unclear which steps require removal of contaminants.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-8 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. US 2005/0056218 (US’218) in view of West et al. US 2009/0120462 (US’462), Sun et al. US 2013/0284373 (US’373) and David et al. US 2011/0100298 (US’298).

Regarding claim 1, US’218 teaches a gas distribution plate for use in a gas distribution assembly for a processing chamber (abstract). US’218 further teaches a process of cleaning a yittrium oxide gas distribution pate used in a plasma deposition chamber (cleaning a chamber component) (para. 34 and 45-46). The cleaning process includes a rinsing process with water, immersion in an ultrasonic bath (placing the chamber component in a liquid and producing ultrasonic waves in the liquid to further remove contaminants from the surface of the chamber component). Further cleaned using CO2 snow (very fine dry ice), which causes any remaining particles to directing pressurized carbon dioxide at the surface of the PVD chamber component). Following removal from the second DI bath, the yttrium oxide-comprising substrate is rinsed with deionized water again, then blow-dried with N2 (removing the chamber components from the liquid and drying the surface of the chamber component, drying the surface of the chamber component by directing a gas on the surface of the chamber component). The cleaning process further includes lamp/oven baked at a temperature of about 50° C. to about 70° C. for a period of up to 2 hours (heating the chamber component to a peak temperature of at least 50° C). In addition to removing impurities and contaminants from the yttrium oxide surface fluorination (i.e., self-passivation) to the yttrium oxide surface is performed. Fluorination of the yttrium oxide surface can be obtained by exposing the coated surface to a plasma containing fluorine species. Such a plasma may be generated from, for example and not by way of limitation, a plasma source gas such as CF4 or CHF3/CF4 (placing the chamber component in a process chamber; surface conditioning the surface of the chamber component) (para. 48-53). Therefore, US’218 teaches a method of cleaning a chamber component, the method comprising: directing pressurized carbon dioxide at the surface of the chamber component; placing the chamber component in a liquid and producing ultrasonic waves in the liquid to further remove contaminants from the surface of the chamber component; removing the chamber components from the liquid and drying the surface of the chamber component; heating the chamber component to a peak temperature of at least 50° C; placing the PVD chamber component in a process chamber; surface conditioning the surface of the PVD chamber component; and drying the surface of the PVD chamber component by directing a gas on the surface of the PVD chamber component.

US’218 does not teach the component is a PVD chamber component, directing a jet of pressurized fluid at a surface of the PVD chamber component, using a plasma to clean the surface of the PVD chamber component and reducing the pressure in the process chamber below atmospheric pressure and purging the process chamber with a gas.

US’462 teaches a method of fabricating a substrate processing chamber component (abstract). US’462 further teaches In the processing of substrates, such as semiconductor wafers and displays, a substrate is placed in a process chamber and exposed to an energized gas to, for example, deposit material on or etch features in, the substrate. During such processing, process residues are generated and deposited on internal surfaces in the chamber. In subsequent process cycles, the deposited process residues can "flake off" of the chamber surfaces and fall on the substrate to contaminate the substrate. Consequently, the deposited process residues are periodically cleaned from the chamber surfaces. In wet cleaning processes, the process residues are cleaned off the chamber surfaces by scrubbing or pressure washing the components with cleaning solutions between process cycles. Dry cleaning processes use a plasma of cleaning gas to clean the exposed portions of the components in the chamber (para. 3). A method of cleaning a substrate processing chamber component involves providing a component having a textured surface and sweeping a jet of pressurized fluid across directing a jet of pressurized fluid at a surface of the chamber component, using a plasma to clean the surface of the chamber component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of US’218 to include directing a jet of pressurized fluid at a surface of the chamber component, using a plasma to clean the surface of the chamber component because these are commonly known cleaning processes performed to clean plasma deposition chamber components and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A).

The modified method of US’218 does not teach the component is a PVD chamber component, and reducing the pressure in the process chamber below atmospheric pressure and purging the process chamber with a gas.

US’373 teaches ceramic coated articles and to a process for applying a ceramic coating to a conductive substrate (para. 2). US’373 further teaches yttrium oxide coated gas distribution plates are commonly used in PVD processes (para3-4, 20 and 36).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’218 to include PVD chamber component because US’373 teaches yttrium oxide coated gas distribution plates are commonly used in PVD processes and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

The modified method of US’218 does not teach reducing the pressure in the process chamber below atmospheric pressure and purging the process chamber with a gas.

US’298 teaches an apparatus for fluorinating a substrate (abstract). US’298 further teaches prior to the plasma fluorination process, the chamber is evacuated to the extent necessary to remove air and any impurities. Inert gases (such as argon) may be admitted into the chamber to alter pressure. Once the chamber is evacuated, a source gas containing fluorine is admitted into the chamber via an inlet tube (purging the process chamber with a gas). Flow rates must be sufficient to establish a suitable pressure at which to carry out plasma fluorination, typically 0.13 Pa to 130 Pa (0.001 Torr to 1.0 Torr). At the pressures and temperatures of the plasma fluorination (typically 0.13 to 133 Pa (0.001 to 1.0 Torr) (lower than atmospheric pressure) the source gases remain in their vapor form. A low chamber pressure may be used and can be beneficial in some embodiments because the lower pressure normally allows bigger ion sheaths to form (para. 65-67).

It would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to modify the modified method of US’218 to include reducing the pressure in the process chamber below atmospheric pressure and purging the process chamber with a gas because US’298 teaches it is necessary for the fluorination process of US’218, ensures the source gases remain in their vapor form and it allows bigger ion sheaths to form.

Regarding claim 4, the modified method of US’218 teaches the method of claim 1 of cleaning a PVD chamber components. US’298 further teaches that the purge gas is argon (inert gas), as discussed above. Therefore, US’218 further teaches wherein the gas used to purge the process chamber to dry the surface of the PVD chamber component comprises an inert gas.

Regarding claim 5, the modified method of US’218 teaches the method of claim 4 of cleaning a PVD chamber components. US’298 further teaches wherein the jet of pressurized fluid comprises a water jet, as discussed above.

Regarding claim 6, the modified method of US’218 teaches the method of claim 5 of cleaning a PVD chamber components. US’462 further teaches depending upon the surface to be cleaned, a suitable pressurization level for the fluid jet 142 can be a pressurization level of at least 100 pounds per square inch (689 kilopascals), such as a level of from about 100 PSI (689 kPa) to about 5000 PSI (34,474 kPa), and even a level of from about 1000 PSI (6,895 kPa) to about 4000 PSI (27,579 kPa.) The level may even be at least 1900 PSI (13,100 kPa) (within applicants claimed range of from 500 psi to 2500 psi) to provide the desired level of surface cleanliness (para. 17). Therefore, the modified method of US’218 further teaches wherein the directing the jet of fluid comprises directing the water jet at a pressure in a range of from 500 psi to 2500 psi.

Regarding claim 7, the modified method of US’218 teaches the method of claim 5 of cleaning a PVD chamber components. US’462 further teaches. The fluid jet 142 spraying parameters are selected to provide optimum cleaning of the surface 110. For example, the angle of the fluid jet 142 with respect to the surface 110 can be from about 10 degrees to about 90 degrees. The fluid jet 142 can also fan out from a fluid nozzle 146 to sweep across a larger portion of the textured surface 110, for example, the fluid jet may fan out at an angle of from about zero degrees to about 45 degrees, such as an angle from about 10 degrees to about 30 degrees (para. 18). the water jet 142 was maintained at an angle of 45 degrees (within applicants claimed range of the water jet is at an angle in a range of from about 15 degrees to about 75 degrees from the surface of the PVD chamber component) (para. 27). The stand-off distance between the nozzle 146 and the surface 110 is set to provide optimum cleaning of the surface 110, and may be from about 0.5 inches (12.7 mm) to about 6.0 inches (152 mm), such as about 1.5 inches (38 mm-3.8cm) (within applicants claimed range of a distance from the surface in a range of from about 3 cm to about 15 cm from the surface of the PVD chamber component) (para. 20). Therefore, the modified method of US’218 further teaches wherein the water jet is at an angle in a range of from about 15 degrees to about 75 degrees from the surface of the PVD chamber component and at a distance from the surface in a range of from about 3 cm to about 15 cm from the surface of the PVD chamber component.

Regarding claim 8, the modified method of US’218 teaches the method of claim 1 of cleaning a PVD chamber components. US’218 further teaches wherein the pressurized carbon dioxide directs dry ice particles at the surface of the PVD chamber component, as discussed above.

Regarding claim 12, the modified method of US’218 teaches the method of claim 1 of cleaning a PVD chamber components. US’218 further teaches the cleaning process further includes lamp/oven baked at a temperature of about 50° C to about 70° C (a temperature less than 40 percent of the PVD chamber component melting temperature) for a period of up to 2 hours (overlapping the claimed range of for a time in a range of from about 10 minutes to about 40 minutes) (para. 48).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select applicants claimed range of heating the PVD chamber component for a time in a range of from about 10 minutes to about 40 minutes because US’218 teaches overlapping ranges for heating time, and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05.

Regarding claims 13 and 15, US’298 teaches prior to the plasma fluorination process, the chamber is evacuated to the extent necessary to remove air and any impurities (reducing pressure in the process chamber to 10E-4 Torr). Inert gases (such as argon) may be admitted into the chamber to alter pressure. Once the chamber is evacuated, a source gas containing fluorine is admitted into the chamber via an inlet tube (purging the process chamber with a gas). Flow rates must be sufficient to establish a suitable pressure at which to carry out plasma fluorination, typically 0.13 Pa to 130 Pa (0.001 Torr to 1.0 Torr) (within the claimed range of a pressure in a range of from 0.1 mTorr to about 0. 5 Torr). At the pressures and temperatures of the plasma fluorination (typically 0.13 to 133 Pa (0.001 to 1.0 Torr) and less than 50° C (heating the PVD chamber component to a temperature/ utilizing a reactive plasma at a temperature less than 40 percent of the PVD chamber component melting temperature). the source gases remain in their vapor form. A low chamber pressure may be used and can be beneficial in some embodiments because the lower pressure normally allows bigger ion sheaths to form (para. 65-67). The fluorination process includes utilizing inert and reactive source gases containing fluorine (para. 67) (the plasma comprises a gas selected from the group consisting of a combination of reactive and inert gases). Therefore, the modified method of US’218 further teaches wherein placing the PVD chamber component in a process chamber, reducing the pressure in the process chamber below atmospheric pressure and purging the process chamber with a gas comprises reducing pressure in the process chamber to 10E-4 Torr, and heating the PVD chamber component to a temperature less than 40 percent of the PVD chamber component melting temperature, with regard to claim 13 and wherein surface conditioning and drying the PVD chamber component comprises utilizing a reactive plasma at a temperature of temperature less than 40 percent of the PVD chamber component melting temperature, at a pressure in a range of from 0.1 mTorr to about 0. 5 Torr and the plasma comprises a gas selected from the group consisting of a combination of reactive and inert gases, with regard to claim 15. Further US’298 teaches that the process time is greater than 2 min and that the process time should be long enough to fluorinate the surface of the component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’218 to include a process time in a range of from about 10 minutes to about 40 minutes because US’298 teaches that the process time is greater than 2 min and that the process time should be long enough to fluorinate the surface of the component and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.

Regarding claim 14, the modified method of US’218 teaches the method of claim 13 of cleaning a PVD chamber components. The modified method of US’218 further teaches that the PVD chamber component can be re-fluorinated periodically which would require wherein reducing the pressure in the process chamber and heating the PVD chamber component is repeated at least once (para. 54).

Regarding claim 16, the modified method of US’218 teaches the method of claim 15 of cleaning a PVD chamber components. US’218 further teaches that N2 gas is used for blow drying the chamber component (drying the surface of the PVD chamber component by directing a gas on the surface of the PVD chamber component comprises using a gas selected from the group consisting of nitrogen). US’218 is silent with regard to the specific pressure of the N2 gas. However, the gas is used to dry the surface of the chamber component, therefore the pressure would have to be as much or as little as necessary to properly dry the component.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’218 to include a N2 pressure in the range of from 2 bar to about 10 bar because US’218 teaches the gas .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US’218 in view of US’462, US’373 and US’298 as applied to claim 1 above, and further in view of Khurana et al. US 5,861,086 (US’086).

Regarding claim 2, the modified method of US’218 teaches the method of claim 1 of cleaning a PVD chamber components. 

The modified method of US’218 does not teach wherein the method removes hydrocarbon contamination from the surface of the PVD chamber component.

US’086 teaches a method and apparatus for conditioning a surface of a ceramic body in a process chamber (abstract). US’086 further teaches PVD chamber components needing periodic cleaning can include hydrocarbon contaminants (col 1-2).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’218 to include wherein the method removes hydrocarbon contamination from the surface of the PVD chamber component because US’086 further teaches PVD chamber components needing periodic cleaning can include hydrocarbon contaminants and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).
	
	 

Claims 3, 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over US’218 in view of US’462, US’373 and US’298 as applied to claim 8 above, and further in view of Suh et al. US 2016/0016286 (US’286).

Regarding claim 3, the modified method of US’218 teaches the method of claim 8 of cleaning a PVD chamber components. 

US’218 does not teach wherein the PVD chamber component is selected from the group consisting of a liner, a deposition ring and a shield.

US’286 teaches systems and methods for cleaning a ceramic article using a stream of solid carbon dioxide (CO2) particles (abstract). US’286 further teaches PVD chamber components needing periodic cleaning include a liner, a ring and a shield made of yttrium oxide (para. 18-19 and 36).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’218 to include wherein the PVD chamber component is selected from the group consisting of a liner, a deposition ring and a shield because US’286 teaches these components require cleaning and simple substitution of one known element for another to obtain predictable results is obvious, see MPEP 2141 III (B).

Regarding claims 9-11, the modified method of US’218 teaches the method of claim 8 of cleaning a PVD chamber components. 

US’218 does not teach wherein the pressurized carbon dioxide is at an angle in a range of from about 10 degrees to about 80 degrees from the surface of the PVD chamber component and at a distance from the surface in a range of from about 3 cm to about 25 cm from the surface of the PVD chamber component, with regard to claim 9, wherein the pressurized carbon dioxide directs dry ice directed at the surface of the PVD chamber component at a pressure in the range of about 10 psi to about 150 psi, with regard to claim 10 and wherein the pressurized carbon dioxide directs liquid carbon dioxide directed at the surface of the PVD chamber component at a pressure in the range of about 200 psi to about 800 psi, with regard to claim 11.

US’286 teaches systems and methods for cleaning a ceramic article using a stream of solid carbon dioxide (CO2) particles (abstract). US’286 further teaches it is believed that the solid CO2 particles strike particle defects on surfaces of the article 302, transferring momentum to the particle defects that removes them from the surfaces. In some embodiments, the stream path 332 is oriented at an angle 334 with respect to a surface of the article 302, which may provide higher momentum to the particle defects while minimizing damage to the article 302 that may occur from orienting the stream 2 exits the spray nozzle (the pressurized carbon dioxide directs liquid carbon dioxide directed at the surface of the PVD chamber component), the liquid CO2 is converted into a stream 330 of solid CO2 particles, directed toward the article 302 along a stream path 332. In some embodiments, the liquid CO2 is supplied to the spray nozzle 320 at a pressure between about 700 psi and about 900 psi (e.g., about 838 psi in one embodiment) (para. 42) (overlapping the claimed range of 200 psi to about 800 psi). Further, since the process is controlled to impart enough momentum to the solid CO2 particles to remove the defects from the surface while minimizing damage to the article, the pressure of the dry ice directed at the surface of the PVD chamber component should be selected to be as much or as little as necessary to achieve the desired cleaning process.


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified method of US’218 to include wherein the pressurized carbon dioxide is at an angle in a range of from about 10 degrees to about 80 degrees from the surface of the PVD chamber component and at a distance from the surface in a range of from about 3 cm to about 25 cm from the surface of the PVD chamber component, with regard to claim 9, wherein the pressurized carbon dioxide directs dry ice directed at the surface of the PVD chamber component at a pressure in the range of about 10 psi to about 150 psi, with regard to claim 10 and wherein the pressurized carbon dioxide directs liquid carbon dioxide directed at the surface of the PVD chamber component at a pressure in the range of about 200 psi to about 800 psi, with regard to claim 11 because US’286 teaches these are known operating ranges for performing a CO2 cleaning process on a ceramic chamber component and combining prior art elements according to known methods to yield predictable results is obvious, see MPEP 2141 III (A) and in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists, see MPEP 2144.05. Further, the process is controlled to impart enough momentum to the solid CO2 particles to remove the defects from the surface while minimizing damage to the article, the pressure of the dry ice directed at the surface of the PVD chamber component should be selected to be as much or as little as necessary to achieve the desired cleaning process and it is not inventive to discover the optimum or workable ranges by routine experimentation, see MPEP 2144.05.



Allowable Subject Matter
Claims 17-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN FLANAGAN BERGNER whose telephone number is (571)270-1133. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN F BERGNER/Examiner, Art Unit 1713